The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on December 22, 2021.

Status of Claims
Claims 16, 18, 22-24, 28 and 29 are currently amended. Claims 17, 20, 21, 25 and 27 are canceled, claims 1-15 were previously canceled. Claims 16, 18, 19, 22-24, 26 and 28-30 are currently pending.

Priority
The priority date that has been considered for this application is May 11, 2018.  

Response to Amendment
Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive, the rejections are maintained as set forth in the office action below.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Claim 26 is objected to because of the following informalities:  it should depend from claim 24 now because claim 25 is canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-19, 23-24, 26, 28-30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Alls et al (US 20140130033 A1, hereinafter, “Alls” cited from IDS filed 9/28/2021).

Regarding claim 16 (Currently Amended), Alls anticipates An automated system for updating firmware on an industrial device (Figs 1 and 2, and corresponding text in para [0013-0028], wherein cyber asset reads on industrial device), the system comprising: 
a user interface device storing a computer program with executable instructions (Fig. 1, 105); 
one or more industrial devices comprising firmware (para [0045], “…report 500 (shown in FIG. 5) is used 438 to decide which of the cyber assets can be updated and when the update would be best deployed with respect to disruptions of operation….”), wherein the one or more industrial devices are selected from a programmable logic controller, a human machine interface device, a switch, an electric machine, a sensor, an actuator, and a combination thereof (para [0025], “…As used herein, the term "computer" and related terms, e.g., "computing device", are not limited to integrated circuits referred ; and 
a communication network interfacing with the user interface device and the industrial device and adapted to transmit data (Fig. 2, communication network 225, interfacing with user interface device 220, 105 and the industrial device 15, 215, 240 and adapted to transmit data), wherein the communication network is an industrial network (para [0024], “Industrial control system 200 includes at least one central processing unit (CPU) 215 that may be coupled to other devices 220 via a communication network 225.…Embodiments of network 225 may include operative coupling with, without limitation, the Internet, a local area network (LAN), a wide area network (WAN), a wireless LAN (WLAN), and/or a virtual private network (VPN)….”),
wherein the computer program of the user interface device comprises instructions to scan the communication network and to identify at least one industrial device that requires an update of the firmware (para [0040], “The credentials for accessing the cyber assets are set 418 and the cyber assets to be scanned are selected 420 and the scan of the cyber assets is started 422.” para [0045], “…report 500 (shown in FIG. 5) is used 438 to decide which of the cyber assets can be updated and when the update would be best deployed with respect to disruptions of operation….”), and 
wherein the computer program of the user interface device comprises further instructions to update the firmware on the at least one industrial device via the communication network after establishing communication with the industrial device (Fig. 4, step 416 establishing communication with the industrial device. para [0045], “…Once the ramifications of deployment are reviewed and an operational window is available, the updates and patches are applied 440 by the user…”),
wherein the computer program of the user interface device comprises further instructions to generate an inventory list comprising current firmware versions and/or update files for the at least one industrial devices (para [0047], “An exemplary technical effect of the methods, systems, and apparatus described herein includes at least one of (a) generating a scan report including a patch status for the patches not operatively resident on an industrial control system; … and (f) maintaining a detailed, cumulative listing of patches not yet deployed.” wherein the listing of patches reads on an inventory list), and 
wherein the computer program of the user interface device comprises further instructions to acquire the update files based on the inventory list (para [0047] as cited in previous paragraphs, teaches “maintaining a detailed, cumulative listing of patches not yet deployed” which reads on the inventory list. para [0045], “…Once the ramifications of deployment are reviewed and an operational window is available, the updates and patches are applied 440 by the user…” wherein the updates and patches are applied inherently indicates that the updates and patches are acquired before applied).

Regarding claim 18 (Currently Amended), Alls anticipates the system of claim 16, Alls further anticipates wherein the communication network comprises one or more industrial Ethernet protocols (para [0024], “Industrial control system 200 includes at least one central processing unit (CPU) 215 that may be coupled to other devices 220 via a communication network 225.…Embodiments of network 225 may include operative coupling with, without limitation, the Internet, a local area network (LAN), a wide area network (WAN), a wireless LAN (WLAN), and/or a virtual private network (VPN)….”).

Regarding claim 19 (Previously Presented), Alls anticipates the system of claim 16, Alls further anticipates wherein the user interface device is selected from a desktop computer, a tablet, a smart phone, and a handheld computing device (para [0025], “…As used herein, the term "computer" and related terms, e.g., "computing device", are not limited to integrated circuits referred to in the art as a computer, but broadly refers to a microcontroller, a microcomputer, a programmable logic controller (PLC), an application .

Regarding claim 23 (Currently Amended), Alls anticipates the system of claim [[20]] 16, Alls further anticipates wherein the computer program of the user interface device comprises further instructions to verify integrity of the update files (para [0038], “The DVD/CD with the updates and a read/extraction tool is shipped to the site via a secure, sealed shipping envelope, …. The owner/operator confirms 406 the hash value upon receipt and/or after electronic confirmation by one of industrial control system 200, offline patch management system 300, and/or another security application, and prior to proceeding with installation….” wherein confirming the hash value reads on verify the integrity of the update file).

Regarding claim 24 (Currently Amended), Alls anticipates An automated method for updating firmware on an industrial device (Fig. 4), the method comprising: 
scanning a communication network, which is an industrial network (para [0024], “Industrial control system 200 includes at least one central processing unit (CPU) 215 that may be coupled to other devices 220 via a communication network 225.…Embodiments of network 225 may include operative coupling with, without limitation, the Internet, a local area network (LAN), a wide area network (WAN), a wireless LAN (WLAN), and/or a virtual private network (VPN)….”), to identify an industrial device that requires updating of firmware on the industrial device (para [0040], “The credentials for accessing the cyber assets are set 418 and the cyber assets to be scanned are selected 420 and the scan of the cyber assets is started 422.” para [0045], “…report 500 (shown in FIG. 5) is used 438 to decide which of the cyber assets can be updated and when the update would be best deployed with respect to disruptions of operation….”), wherein the industrial device is selected from a programmable logic controller, a human machine interface device, a switch, an electric machine, a sensor, an actuator, and a combination thereof (para [0025], “…As used herein, the term "computer" and related terms, e.g., "computing device", are not limited to integrated circuits referred 
acquiring update files for the updating of the firmware (para [0045], “…Once the ramifications of deployment are reviewed and an operational window is available, the updates and patches are applied 440 by the user…”); 
establishing communication to the industrial device via the communication network (para [0024], “Industrial control system 200 includes at least one central processing unit (CPU) 215 that may be coupled to other devices 220 via a communication network 225.…Embodiments of network 225 may include operative coupling with, without limitation, the Internet, a local area network (LAN), a wide area network (WAN), a wireless LAN (WLAN), and/or a virtual private network (VPN)….”); and 
updating the firmware on the industrial device via the communication network utilizing the update files (Fig. 4, step 416 establishing communication with the industrial device. para [0045], “…Once the ramifications of deployment are reviewed and an operational window is available, the updates and patches are applied 440 by the user…”),
the automated method further comprising: 
generating an inventory list comprising the update files required for updating the firmware on the industrial device (para [0047], “An exemplary technical effect of the methods, systems, and apparatus described herein includes at least one of (a) generating a scan report including a patch status for the patches not operatively resident on an industrial control system; … and (f) maintaining a detailed, cumulative listing of patches not yet deployed.” wherein the listing of patches reads on an inventory list).

Regarding claim 26 (Previously Presented), it recites same features as claim 23, and is rejected for the same reason.

Regarding claim 28 (Currently Amended), it recites same features as claim 18, and is rejected for the same reason.

Regarding claim 29 (Currently Amended), it is directed to A computer program embodied in a non-transitory computer-readable medium to implement the method disclosed in claim 24, please see the rejections directed to claim 24 above which also cover the limitations recited in claim 29. Note that, Alls anticipates A computer program embodied in a non-transitory computer- readable medium comprising computer-executable instructions that when executed perform an automated method for updating firmware on an industrial device (Fig. 1, Memory device 110).

Regarding claim 30 (Previously Presented), Alls anticipates The computer program of claim 29, wherein the non-transitory computer- readable medium is stored in a memory of a user interface device (Fig. 1, Memory device 110).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Alls as applied to claim 16, in view of Parry (US 20030217357 A1, hereinafter, “Parry” cited from IDS filed 9/28/2021).

Regarding claim 22 (Currently Amended), Alls anticipates claim 16, but does not explicitly teach further comprising an external database comprising the update files, the computer program being configured to access the external database.
Parry teaches 
further comprising an external database comprising the update files, the computer program being configured to access the external database (para [0021], “…. Remote computers 190 may host firmware updates in a memory for printing devices 110. Copies of the firmware updates may be downloaded over the Internet 900 from the remote computers 190 to the network administrator computer system 160 or other workstation 150 associated with the network system 100.” wherein the memory of remote computer 190 reads on the external database, and computer system 160 or workstation 150 reads on the user interface device comprising computer program configured to access the external database).
Alls and Parry are analogous art because both deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Alls and Parry before him/her before the effective filing date of the claimed invention, to incorporate the features of Parry into Alls because Parry’s teaching provides “a more efficient process for updating firmware across enterprise or network systems” (Parry, para [0037]).

Response to Arguments
Applicant's arguments regarding art rejections filed 12/22/2021 have been fully considered but they are not persuasive.
On p3, last paragraph of the Remarks, Applicant argued that “Alls relates to a manual update of the firmware of one or several selected cyber-assets/devices.”
Examiner respectfully disagrees, because, Alls teaches “the computer-based patch change management systems as described herein facilitate deploying patches to 
On p3, last paragraph of the Remarks, Applicant also argued that “there is no scan of the communication network to ‘to identify at least one industrial device that requires an update of the firmware’, as claimed by the Applicant. In Alls, the scan is performed for target assets as entered by the user and which correspond to the patch data manually inserted in the system.”
Examiner respectfully disagrees, because, Alls teaches scanning industrial network (analogous to a communication network), “The user adds 416 the IP addresses of the cyber assets to scan” (Alls, para [0039]) and the scan is performed by a processor, “The processor is programmed to scan the at least one cyber asset” (Alls, para [0005]). Regarding the argument that “the scan is performed for target assets as entered by the user and which correspond to the patch data manually inserted in the system”, Examiner points out that the claims do not limit how the devices are selected, hence, Alls’ teaching of scanning cyber assets by a processor meets the claim requirements.
On p3, last paragraph of the Remarks, Applicant further argued that “the is no generation of an inventory list comprising current firmware versions and/or update files, and no instruction to perform the update based on this list which allows for an automatic monitoring and update of the firmware versions of the devices of the system.”
Examiner respectfully disagrees, because, Alls teaches (para [0047]), “An exemplary technical effect of the methods, systems, and apparatus described herein includes at least one of (a) generating a scan report including a patch status for the patches not operatively resident on an industrial control system; … and (f) maintaining a detailed, cumulative listing of patches not yet deployed.” wherein the listing of patches reads on an inventory list comprising update files. Alls also teaches (para [0045]), “…Once the ramifications of deployment are reviewed and an operational window is available, the updates and patches are applied 440 by the user…” wherein the updates and patches are applied inherently indicates that the updates and patches are acquired before applied. Regarding automatic monitoring, Examiner points out that the claims do not require any monitoring, this argument is not relevant.
On p4, first three full paragraph of the Remarks, Applicant summarized the arguments that Alls does not disclose, teach or suggest the elements as claimed by the Applicant.
Examiner respectfully disagrees, because, as explained in paragraphs 20-25 above, Alls teaches the claim features under discussion.
On p4, fourth full paragraph of the Remarks, Applicant argued that “Parry relates to a different field of technology (firmware monitoring for printing devices), where the devices to be updated are not industrial devices as claimed by the Applicant, and the network is a document management network instead of an industrial network as claimed. In other words, Parry is silent on the preamble of independent claims 16, 24 and 29 …”
Examiner respectfully disagrees, because, Parry deals with firmware updating of printers in a network by using an external database. Printer network is analogous to an industrial network, and Alls teaches industrial networks. Thus Parry is pertinent art. The other cited reference Alls teach other features of the claims including preambles. The combination of Alls and Parry teaches the claim features under discussion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Gerraty is cited for teaching Systems and methods for efficiently updating software installed on network devices.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192